Citation Nr: 0946298	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-38 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic bronchitis, also diagnosed as bronchospasm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from October 2000 to 
October 2005.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, granting service connection for 
chronic bronchitis and assigning a 0 percent schedular 
evaluation therefor, and denying service connection for 
bilateral shin splints.  In March 2007, the RO granted an 
increased rating of 10 percent for chronic bronchitis, with 
the notation that the disorder in question had also been 
diagnosed as bronchospasm.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Regarding the claim for service connection, service treatment 
records compiled during 2005 reflect complaints and diagnoses 
of shin splints, as well as a bilateral anteromedial tibial 
syndrome.  Notwithstanding the fact that a VA medical 
examination conducted in August 2005, while the Veteran 
remained on active duty, yielded a diagnosis of mild 
periostitis or shin splints, further medical examination by 
VA in February 2007 did not.  Rather, the VA medical 
evaluation in February 2007 disclosed findings which 
culminated in entry of diagnoses of distal tibia pain, left 
and right leg; consider stress fracture of the tibia; and an 
anterior compartment syndrome based on history.  X-ray 
examination, which followed, revealed no abnormality of the 
either tibia or fibula.  The August 2005 x-ray examination 
results had noted that a magnetic resonance imaging (MRI) of 
the lower extremities might be more sensitive and was 
clinically indicated.

Further medical input is deemed necessary in order to 
ascertain whether shin splints of either lower extremity are 
now present and, if so, whether such is related to the 
Veteran's period of military service.  If no known clinical 
diagnosis is associated with the Veteran's claim of bone or 
joint pain of the legs, then further development under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 is needed, based on 
the veteran's duty within the Southwest Asia Theatre of 
Operations.  

As for the Veteran's claim for an initial rating in excess of 
10 percent for chronic bronchitis or bronchospasm, the record 
reflects the basis for evaluation of such disability is 
pulmonary function testing.  Those studies were not carried 
out as part of the VA medical examination conducted in August 
2005, and while pulmonary function studies were undertaken in 
connection with the VA medical examination in February 2007, 
testing of diffusion capacity (DLCO (SB)) was not undertaken 
post-bronchodilation and no attempt was made to quantify 
maximum exercise capacity or oxygen consumption.  The 
examination also did not address whether the Veteran used 
inhalational or bronchodilator therapy, inhalational anti-
inflammatory medication, or systemic corticosteroids for 
treatment, and if so, whether this treatment was intermittent 
or on a daily basis.  Remand is thus required to ensure that 
medical data are obtained which are consistent with 
applicable rating criteria.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2009) and 38 C.F.R. § 3.159 (2009), 
to include notifying him of the 
information and evidence still needed to 
substantiate his claim for service 
connection for shin splints, to include 
as applicable as due to an undiagnosed 
illness, and an initial rating in excess 
of 10 percent for chronic bronchitis, 
also diagnosed as bronchospasm.  

2.  Obtain for inclusion in the claims 
folder any and all pertinent VA treatment 
records, not already within the claims.  

3.  Thereafter, afford the appellant VA 
orthopedic and pulmonary examinations in 
order to assess the nature and etiology 
of his bilateral skin splints and the 
current nature and severity of his 
service-connected chronic bronchitis, 
also diagnosed as bronchospasm.  The 
veteran's VA claims folder should be 
furnished to the each examiner for use in 
the study of this case and the report of 
each such examination should reflect 
whether in fact the claims folder was 
provided and reviewed.  Such examinations 
should include a detailed medical 
history, physical examination, and any 
diagnostic tests deemed necessary, to 
include specifically complete pulmonary 
function studies inclusive of post-
brochodilation diffusion capacity testing 
and assessments of maximum exercise 
capacity and maximum oxygen consumption.  
The pulmonary examination also should 
address whether the Veteran uses 
inhalational or bronchodilator therapy, 
inhalational anti-inflammatory 
medication, or systemic corticosteroids 
for treatment, and if so, whether this 
treatment was intermittent or on a daily 
basis.

On the basis of the findings obtained, 
the VA examiner who conducts the 
orthopedic examination is asked to 
respond to the following:  

(a)  Does the Veteran have 
current disability involving 
shin splints or an anteromedial 
tibial syndrome of either lower 
extremity?  In the alternative, 
is there any known clinical 
diagnosis for the veteran's 
complaints of bone or joint 
pain involving either lower 
extremity or are such 
complaints indicative of an 
undiagnosed illness?  MRI 
studies should be performed as 
indicated.

(b)  Is it is at least as 
likely as not (50 percent or 
greater probability) that any 
current disorder involving skin 
splints or an anteromedial 
tibial syndrome of either lower 
extremity had its onset during 
the veteran's period of active 
duty from October 2000 to 
October 2005 or is otherwise 
attributable to that period of 
military service?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
such a finding.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  

4.  Lastly, readjudicate the appellant's 
claims for service connection for shin 
splints, to include as applicable as due 
to an undiagnosed illness, and for an 
initial rating in excess of 10 percent 
for chronic bronchitis, also diagnosed as 
bronchospasm.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


